PHILLIPS, Judge.
The sole question presented by this appeal is whether the court erred in receiving into evidence the testimony concerning the oral agreement allegedly made between the parties and Roberts to collect the note from Roberts, rather than the defendant. Plaintiff contends that this evidence contradicted the terms of the written note and thus its receipt violated the parol evidence rule. We disagree. The testimony objected to was properly admitted under rules discussed in Jefferson Standard Life Insurance Co. v. Morehead, 209 N.C. 174, 183 S.E. 606 (1936) and Borden v. Brower, 284 N.C. 54, 199 S.E. 2d 414 (1973) to show a mode of payment contemplated by the parties other than that specified in the written instrument. North Carolina National Bank v. Gillespie, 291 N.C. 303, 230 S.E. 2d 375 (1976). The evidence was also admissible to show the bank’s breach of its agreement to transfer the loan to Roberts. Mozingo v. North Carolina National Bank, 31 N.C. App. 157, 229 S.E. 2d 57 (1976), disc. rev. denied, 291 N.C. 711, 232 S.E. 2d 204 (1977).
No error.
Judges WHICHARD and JOHNSON concur.